DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15, drawn to a method for infusing a cannabis storage container with a terpene composition, classified in B65D 81/24.
II. Claims 16-20, drawn to a method of manufacturing an aroma emission device, classified in B65D 51/24.
Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, claim 1 is drawn to a method for infusing a cannabis storage container with a terpene composition comprising a step of injecting a “pre-fabricated” aroma emission device with the terpene composition, whereas instant claim 16 is drawn only to a method of manufacturing an aroma emission device.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
-  the inventions have acquired a separate status in the art in view of their   different classification;
-  the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
-  the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
-  the prior art applicable to one invention would not likely be applicable to another invention;
-  the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mr. Samuel K. Simpson (attorney for applicant) on July 27, 2022, a provisional election was made without traverse to prosecute the invention of I, claims 1-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 16-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-12, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Greenbaum (US 2019/0039803 A1).
Greenbaum teaches (see abstract and [0023]) a packaging system (shown in Figure 3 below) and methods for preserving volatile chemicals, in a product that contains volatile chemicals:

    PNG
    media_image1.png
    334
    248
    media_image1.png
    Greyscale

The packaging system has a first compartment (305 in Figure 3) adapted for the storage of the volatiles-containing product (310) in communication with a second compartment (330) which contains a source of volatile chemicals such that the volatile chemicals disperse into the first compartment.  The make up of the volatile chemicals in the second compartment are selected either to match or complement the naturally occurring volatile chemicals in the product to be packaged.  In that way, the naturally occurring volatile chemicals in the product can be preserved or odors and flavors that do not naturally occur within the product can be added.  Greenbaum teaches that the product to be packaged (310) in the first compartment (305) is cannabis, and the volatile chemicals in the second compartment (330) can be terpenes, terpinoids, flavonoids and other volatiles.   Thus, Greenbaum’s packaging system teaches instant cannabis storage container with a terpene composition.  Greenbaum teaches ([0021], [0026] and [0028]) that a volatiles dispersion matrix (325 in Fig.3), which is an absorbent material made of cellulose, rayon, cotton or any polymeric material, is infused or injected (see Fig.6a) with a mixture of volatiles.  Greenbaum further teaches ([0021]) that the dispersion matrix may be sold as an after-market accessory (i.e., pre-fabricated) for end users to place in a package of volatiles-containing product.  Thus, Greenbbaum’s dispersion matrix (325) teaches instant pre-fabricated aroma emission device emitting the aroma of the terpene composition.  Greenbaum’s Figure 3 shows a jar-style package for holding cannabis (see [0023]).  In the package, a permeable barrier (320) separates the first compartment (305) from the second compartment (330) so that the volatiles in the dispersion matrix (325) can permeate into the air of the first compartment.  Figure 3 shows a cap (335) on the bottom of the jar-style package which enables the placement and sealing off of the volatiles dispersion matrix.  Thus, Greenbaum teaches instant claims 1, 4, 8, 9, 11, 14 and 15. 
With respect to instant claim 2, Greenbaum further teaches ([0032]) that since some individual volatiles evaporate more readily than others, it may be desirable to disproportionately represent these volatiles in the dispersion matrix.  Thus, Greenbaum teaches instant claim 2.
With respect to instant claim 5, Greenbaum teaches ([0025]) another jar-style package as shown in Fig 5, in which the dispersion matrix (505) is disposed in the cap (515) of the jar.  Thus, Greenbaum teaches instant claim 5.
With respect to instant claims 6 and 7, Greenbaum’s Fig.6a (and [0026]) teaches a volatiles-containing core (610) (instant pre-fabricated aroma emission device) which is manufactured within the housing (605).  Therefore, Greenbaum teaches instant aroma emission device that is adhered to (or integrated within) the wall (or the portion) of the cannabis storage container.  Thus, Greenbaum teaches instant claims 6 and 7. 
With respect to instant claim 10, Greenbaum teaches ([0031]) that its dispersion matrix (instant aroma emission device) can be coupled with a humidity control element.  Thus, Greenbaum teaches instant claim 10.
With respect to instant claim 12, Greenbaum teaches ([0021]) its terpenes can be mixed in the proportion desired using standard food/laboratory practices.  Thus, Greenbaum teaches instant claim 12. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Greenbaum (US 2019/0039803 A1).
With respect to instant claim 3, although Greenbaum does not explicitly teach performing an emission validation check before sealing off the container, since Greenbaum aims to preserve the volatile fraction in the volatiles-containing product ([0002]), and since quality assurance checks are commonly practiced procedure in any production process, it is the Examiner’s position that it would be obvious to one skilled in the art to perform the validation check of the emission of the aroma emission device before sealing off Greenbaum’s package.  Thus, Greenbaum renders obvious instant claim 3.  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Greenbaum (US 2019/0039803 A1) in view of Lombardi (US 2019/0232194 A1)
As already discussed above, Greenbaum teaches that the make-up of the volatile chemicals in the second compartment are selected either to match or complement the naturally occurring volatile chemicals in the product to be packaged.  Greenbaum teaches that in that way the naturally occurring volatile chemicals in the product can be preserved or odors and flavors that do not naturally occur within the product can be added.  As evidenced by Lombardi ([0061]), aldehyde compounds and ester compounds are known in the art as suitable compounds that provides odor and flavor to a cannabis product to make it more desirable.  It would have been obvious to one skilled in the art to add aldehyde or ester compounds to Greenbaum’s volatiles-containing composition (which contains terpenes) so as to make its cannabis product more desirable.  Thus, Greenbaum in view of Lombardi renders obvious instant claim 13.   
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 6, 7 and 11-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 15 and 17-20 of copending Application No. 16/708,346 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason:
Claim 15 of App.’346 teach the following:

    PNG
    media_image2.png
    433
    487
    media_image2.png
    Greyscale

The plurality of carrier media in claim 15 teaches instant pre-fabricated aroma emission device.  The storage apparatus teaches instant cannabis storage container.  Thus, claims 15 of App.’346 teaches instant claim 1.  Also, claims 17-20 of App.’346 teach instant claims 11-14, and claims 1 and 8 of App.’346 teach instant claims 4, 6 and 7.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        July 30, 2022